Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/07/2022 has been entered. Claims 6, 9-11, 13, 15, 21-30, and 37-40 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed 12/07/2021.   
	
Reasons for Allowance
Claims 6, 9-11, 13, 15, 21-30, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the closest prior art of Miyahara et al. (WO 2017126617 A1) fails to teach the chemical species is an ion or a gas, the sensing assembly including at least one electroactive polymer film, the first electrode in contact with the at least one electroactive polymer film, and the second electrode in contact with the at least one electroactive polymer film, the at least one electroactive polymer film being situated between the first and the second electrode, and the at least one electroactive polymer film having a thickness and a crystalline structure to cause the resonance frequency of vibration of the chemical species. As elaborated in the Final Rejection, filed 12/07/2021 (see pages 22-23), Miyahara teaches oligosaccharide capturing, i.e. binding, a chemical species, i.e. virus or bacterium (paragraphs [0048] and 
A reference Ramadan et al. (Khaled S Ramadan, et al., “A review of piezoelectric polymers as functional materials for electromechanical transducers”, 2014, Smart Mater. Struct, 23) fails to teach or fairly suggest motivation to modify Miyahara to provide the chemical species is an ion or a gas.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 6, specifically the sensor including a receptor binding a chemical species wherein the chemical species is an ion or a gas. Thus, claim 6 is deemed allowed. Claims 9-11, 13, 15, 37-39 are deemed allowed for their dependency on claim 6.
Regarding claim 21, the closest prior art of  Miyahara et al. (WO 2017126617 A1) fails to teach the chemical species is an ion or a gas, and the first electrode in contact with at least one electroactive polymer film and situated between the polymer support layer and the at least one electroactive polymer film, and the second electrode in contact with the at least one electroactive polymer film that is situated between the first and second electrodes, and the at least one electroactive polymer film having a thickness and a crystalline structure to cause the resonance frequency of vibration of the chemical species.
For similar reasons as claim 6, claim 21 is deemed allowed. Claims 22-30 and 40 are deemed allowed based on their dependency on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797